DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucht (US 2011/0093204) in view of Force et al. (Circulation, 2004) (Force).
Regarding claim 1 and 20, Zucht teaches a method of identifying a set of proteins involved in dysregulated protein-protein interactions in the network based on the outliers (abstract), the method comprising:
 for pairs of associated expressed proteins in a protein-protein interaction network for a plurality of biological samples, comparing relative concentration values of the associated proteins in each of the biological samples to identify outliers among a distribution of the relative concentration values (Fig. 1, par [0077][0091][0096]);
identifying a set of proteins involved in dysregulated protein-protein interactions in the network based on the outliers (Fig. 1, par [0091][0096]).
Zucht does not specifically teach predicting an efficacy of one or more drug candidates from among a set of drug candidates for treating a disease based on the identified set of proteins and information about one or more of proteins, protein complexes, biological pathways, and functional modules targeted by the set of drug candidates. However, Force teaches predicting an efficacy of one or more drug candidates from among a set of drug candidates for treating a disease based on the identified set of proteins and information about one or more of proteins, protein complexes, biological pathways, and functional modules targeted by the set of drug candidates (page 1197, par 1). Force teaches that “Indeed, the cancer field has led the way in spurring on drug development directed both at protein kinases that, like Bcr-Abl, are activated by mutations and lead directly to growth deregulation and at “permissive” protein kinases that, while otherwise normal themselves, serve as essential effectors for mutant, deregulated gene products.” (page 1197, par 1).  Here, Force teaches that the outlies of protein interaction network is generated by mutations and lead directly to growth deregulation and at “permissive” protein kinases. Force further teaches that “progression. Inhibitors of these kinases (U0126 and PD184352 [Figure 1] and rapamycin/sirolimus, respectively) are in clinical trials for the treatment of a variety of tumors… Early successes with agents targeting protein kinases have led to the logical conclusion that in the future, cancers will be defined not only by tumor type and stage but also by the protein kinase activity profile (ie, which kinases are dysregulated)” (page 1197, par 1). Thus, at time before the filing it would have been obvious to one of ordinary skill in the art predict an efficacy of one or more drug candidates from among a set of drug candidates for treating a disease based on the identified set of proteins and information about one or more of proteins, protein complexes, biological pathways (ie which kinases are dysregulated), and functional modules (dysregulated protein kinase) targeted by the set of drug candidates.
Regarding claim 2, Zucht teaches generating the protein-protein interaction network from the plurality of biological samples, wherein the network comprises a set of proteins expressed in the biological samples and concentrations of each member of the set of expressed proteins in each of the biological samples (par [0096]).
Regarding claim 3, Force teaches that wherein predicting the efficacy of the one or more drug candidates comprises determining, for each drug candidate among the set of drug candidates, whether the drug candidate targets at least one of the proteins involved in dysregulated protein-protein interactions (which kinase are dysregulated) (page 1197, par 1).
Regarding claim 4, Zucht teaches that wherein predicting the efficacy of the one or more drug candidates comprises determining, for each drug candidate among the set of drug candidates, whether the drug candidate targets at least one protein complex in which at least one of the proteins involved in dysregulated protein-protein interactions is embedded (page 1197, par 1).
Regarding claim 5, Force teaches that wherein predicting the efficacy of the one or more drug candidates comprises determining, for each drug candidate among the set of drug candidates, whether the drug candidate targets at least one biological pathway involving at least one of the proteins involved in dysregulated protein-protein interactions (page 1197, par 1).
Regarding claim 6, Force teaches that wherein predicting the efficacy of the one or more drug candidates comprises determining, for each drug candidate among the set of drug candidates, whether the drug candidate targets at least one functional module involving at least one of the proteins involved in dysregulated protein-protein interactions (page 1197, par 1).
Regarding claim 7, Zucht fairly suggests that wherein the plurality of biological samples comprises a set of cancer cell lines (par [0232]).
Regarding claim 8, Zucht-Force fairly suggests that wherein the plurality of biological samples comprises a set of breast cancer cell lines (Zucht, par [0232]) (Force, page 1202, par 1).
Regarding claim 9, Force teaches that wherein identifying the set of proteins involved in dysregulated protein-protein interactions comprises determining, for each protein, whether the protein is involved in dysregulated protein-protein interactions in all of the biological samples (page 1197, par 1).
Regarding claim 10, Force fairly suggest that wherein the biological samples comprise basal and luminal cell lines, and wherein the set of proteins involved in dysregulated protein-protein interactions comprises proteins that are involved in dysregulated protein-protein interactions in only one of the basal and luminal cell lines (page 1197, par 1, 1202, par 1).
Regarding claim 11, Zucht teaches that wherein generating the protein-protein interaction network comprises identifying the proteins expressed in the biological samples and measuring the concentrations of each member of the set of expressed proteins by performing mass spectral analysis of each of the biological samples (Fig. 5, par [0101]).
Regarding claim 12, Zucht teaches determining whether pairs of expressed proteins in the network are associated by:
calculating a Spearman's correlation coefficient for concentration distributions of each of the expressed proteins in the plurality of biological samples (par [0096]); and
determining whether pairs of expressed proteins are associated based on a value of the calculated Spearman's correlation coefficient (par [0096]).
Regarding claim 13, Zucht teaches identifying a pair of expressed proteins as associated if the value of the Spearman's correlation coefficient exceeds a threshold value (par [0096]).
Regarding claim 14, Zucht teaches determining whether pairs of expressed proteins in the network are associated by:
calculating a Pearson correlation coefficient for concentration distributions of each of the expressed proteins in the plurality of biological samples (par [0096]); and
determining whether pairs of expressed proteins are associated based on a value of the calculated Pearson correlation coefficient (par [0096]).
Regarding claim 15, Zucht teaches that wherein comparing relative concentration values of the associated proteins in each of the biological samples to identify outliers among the distribution of the relative concentration values comprises identifying as outliers correlated relative concentration values that are positioned at greater than a threshold distance from a set of correlated relative concentration values that defines the distribution (par [0091]).
Regarding claim 16, Zucht teaches that wherein the distribution comprises a reference relative concentration value that represents the distribution, and wherein the method comprises, for each member of the distribution of the relative concentration values (par [0091]):
determining a Mahalanobis distance between the correlated relative concentration value associated with the member and the reference relative concentration value (par [0091]); and
designating the member as an outlier if the distance exceeds a threshold distance value (par [0091]).
Regarding claim 17, Zucht teaches that wherein comparing correlated relative concentration values of the associated proteins in each of the biological samples to identify outliers among the distribution of the relative concentration values comprises:
determining a line of best fit representing the distribution of the relative concentration values (principal component analysis) (par [0091]); and
for each member of the distribution of the relative concentration values:
calculating a shortest distance from the member to the line of best fit (par [0091]); and
designating the member as an outlier if the shortest distance associated with the member exceeds a threshold distance value (par [0091]).
Regarding claim 18, Zucht teaches that wherein identifying the set of proteins involved in dysregulated protein-protein interactions in the network based on the outliers comprises, for each member of the distribution of the relative concentration values designated as an outlier, determining a sample from among the plurality of biological samples that is associated with the outlier (par [0091]).
Regarding claim 19, Zucht teaches that wherein performing mass spectral analysis of each of the biological samples comprises:
ionizing peptides derived from the biological samples to generate peptide ions (par [0101]);
fragmenting a first portion of the peptide ions by collision-induced dissociation to generate a first population of peptide ion fragments (par [0187]);
fragmenting a second portion of the peptide ions by high-energy collision dissociation in an orbital trap to generate a second population of peptide ion fragments (par [0187]);
analyzing the first population of peptide ion fragments by trapping the first population of peptide ion fragments in a linear ion trap to identify a first population of peptides corresponding to the first population of peptide ion fragments (par [0187]);
analyzing the second population of peptide ion fragments in an orbital trap to identify a second population of peptides corresponding to the second population of peptide ion fragments (par [0187]); and
identifying a set of proteins expressed in the biological sample based on the first and second populations of peptides (par [0187]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797